



COURT OF APPEAL FOR ONTARIO

CITATION: Bors v. Bors, 2021 ONCA 585

DATE: 20210826

DOCKET: C67846

Feldman, van Rensburg and Sossin
JJ.A.

BETWEEN

Ciprian Teodor Bors

Applicant (Respondent)

and

Ana Cristina Bors (Beleuta)

Respondent (Appellant)

Tiffani A. Frederick and Gloria E.
Ichim, for the appellant

Brian Ludmer, for the respondent

James R.G. Cook and Jessica Schissler,
for the appellants trial counsel

Heard: by written submissions

On appeal from the order of Justice Francine
Van Melle of the Superior Court of Justice, dated December 4, 2019, with
reasons reported at 2019 ONSC 7029.

COSTS ENDORSEMENT

[1]

In dismissing this appeal on July 16, 2021 we
awarded partial indemnity costs in favour of the respondent father and the
appellants trial counsel, payable by the appellant mother in amounts to be
agreed or determined by this court.

[2]

The parties were unable to agree on costs. We
have reviewed their written submissions and bills of costs.

[3]

We do not accept the submission of the appellant
mother that there were any circumstances in this appeal that would justify
awarding no costs or costs in a nominal amount. Nor is her offer to settle the
appeal on terms entirely different from the disposition of the appeal relevant
to the question of costs.

[4]

The respondents are entitled to their reasonable
costs of responding to the appeal. We fix the respondent fathers costs at $22,500
and the appellants trial counsels costs at $10,000, both amounts inclusive of
disbursements and taxes. There are no costs payable in respect of the respondent
fathers fresh evidence motion.

K.
Feldman J.A.

K.
van Rensburg J.A.

L.
Sossin J.A.


